Citation Nr: 0505682	
Decision Date: 03/01/05    Archive Date: 03/15/05

DOCKET NO.  95-04 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for major depression.

2.  Entitlement to a disability rating in excess of 10 
percent for chrondromalacia of the right knee.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

G. Zills, Counsel
INTRODUCTION

The veteran served on active military duty from May 1977 to 
May 1980 and in the Missouri Army National Guard from 1980 to 
1986 with annual periods of active duty for training.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri, in 
July 1992, denying service connection for major depression, 
and in November 1995, granting an increased rating of 10 
percent for a right knee disability and denying a TDIU claim.  
In August 1996, February 1998, and July 2003, the Board 
remanded the claims to the RO for additional evidentiary 
development.

The decision below addresses the veteran's claims for service 
connection for major depression and an increased rating for 
his service-connected right knee disability.  The remand 
which follows addresses his TDIU claim.  This issue is 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran is shown to have major depression which was 
incurred during military service.

2.  The veteran's right knee disability is manifested by 
degenerative joint disease (arthritis) with full extension 
and flexion to 140 degrees, and he has no recurrent 
subluxation or lateral instability.


CONCLUSIONS OF LAW

1.  Major depression was incurred during active service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303 (2004).
2.  The criteria for a rating higher than 10 percent for a 
right knee disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
5257, 5260, 5261 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active military duty in the Army from 
May 1977 to May 1980, and also served in the Missouri Army 
National Guard from 1980 to 1986 with annual periods of 
active duty for training.  His service medical records 
indicate that he attempted suicide by hanging in April of 
1978.  An investigation conducted at the time found that he 
was having personal problems and drinking heavily at the time 
of the incident.  A psychiatric opinion indicated that his 
mental faculties were impaired by intoxication and this 
intoxication disinhibited his depression which overwhelmed 
him and he impulsively "passed to the act" of suicide.  
Subsequent service records do not refer to any chronic 
psychiatric condition, and no psychiatric diagnosis was made 
at any time during his period of service.  While on active 
duty for training, he sustained an injury to his right knee 
in August 1983.  The original diagnosis was possible partial 
tear of the medial collateral ligament, but a subsequent 
diagnosis was chondromalacia secondary to a twisting injury, 
which was indicated as being asymptomatic in February 1984.

Private medical records dated in October 1986 show the 
veteran being very depressed following his discharge from an 
alcoholic treatment center after which he had started 
drinking again.  No clinical diagnosis was indicated.

In May 1990, the RO granted service connection for a right 
knee disability, assigning a noncompensable rating for the 
condition.

VA outpatient treatment records dated in 1991 show the 
veteran being seen for a variety of psychiatric symptoms.  He 
was indicated as having a history of polysubstance abuse and 
also had problems in his personal relationships.  He was 
noted as being depressed, and depression was assessed during 
this time period.
VA hospital records show that the veteran was hospitalized 
from May 1992 to June 1992.  He was depressed and had 
suicidal and homicidal ideation.  He denied auditory and 
visual hallucinations, and had intact recent and remote 
memory as well as good judgment and insight.  Following his 
hospital course, discharge diagnoses were major depression 
with homicidal and suicidal ideation, rule out adjustment 
disorder with mixed emotional features, possible conversion 
reaction with abnormal upper extremity movements, 
polysubstance abuse, and alcohol dependence.  

In April 1992, the veteran filed his claim for service 
connection for a nervous condition.

In June 1992, the veteran filed his claim for an increased 
rating for his service-connected right knee disability.

In July 1992, the RO denied service connection for a nervous 
condition.

In August 1992, the RO denied an increased rating for a right 
knee disability.

In lay statements dated in 1992, the veteran's parents and a 
friend stated that prior to entering military service the 
veteran was happy, well-rounded, intelligent, humorous, and 
outgoing, but after he returned from service he had changed 
and was unmotivated, cautious, pessimistic, and depressed.

In a VA psychiatric consultation given in September 1992, it 
was indicated that the veteran suffered panic attacks and did 
not like being in crowds.  It was reported that he preferred 
to isolate himself from others and had a history of drug 
abuse.  On objective examination, his affect was blunted and 
his mood was depressed.  His speech was normal and he had no 
hallucinations or delusions.  He felt that others were 
talking to him and trying to tell him what to do.  He was 
oriented and had good sensorium.  His long-term and short-
term memory were intact, but his judgment was impaired.  He 
had a little insight into his condition, and was competent 
and employable.  The examiner's assessments were provisional 
organic personality disorder, recurrent major depression, 
panic attacks with agoraphobia, and continuous alcohol 
dependence and substance abuse.  Psychotherapy was 
recommended.

In a VA medical letter dated in February 1993, it was 
indicated that the veteran met the criteria for organic 
mental disorder, personality disorder, and substance 
addiction disorder.  Many of the remarks noted in the March 
1993 VA examination (below) are contained in this report.  
The examiners concluded that the veteran had severe and 
persistent mental illness which had been present since at 
least June of 1992.  It was opined that the veteran would not 
be able to function in any work environment which required 
even minimal sustained concentration and performance.  

In a VA mental disorders examination given in March 1993, it 
was indicated that the veteran had a longstanding history of 
psychological difficulties dating back to his military 
service.  He had been in various psychiatric facilities and 
had also received treatment for alcohol and drug abuse.  
During recent treatment at the examining facility, he had 
demonstrated a maladaptive personality style and displayed 
severe depression and increased suicidal ideation.  During 
this treatment he was also indicated as having difficulty 
with immediate and delayed verbal memory, as well as with 
delayed visual memory.  He had been described as having 
substantial impairment in tests of frontal lobe functioning.  
He was currently on medication for depression and anxiety.  
Subjectively, he complained of mood fluctuations and 
occasional suicidal thoughts.  He said he isolated himself 
and had interpersonal difficulties.  He reported difficulties 
with anxiety and said he had problems when he was in a group 
of people.  He stated that he had sleep difficulty, feelings 
of worthlessness, and poor concentration ability.  On 
objective examination, he was oriented with normal attention, 
concentration, recall, short and long-term memory, fund of 
information, reasoning, and judgment.  The examiner noted 
that the veteran had longstanding difficulties with mood 
fluctuation which impinged upon his social and occupational 
ability.  The examiner's impressions were recurrent major 
depression and borderline personality disorder.
In a private medical letter dated in April 1993, Dr. Donald 
C. Proctor noted that the veteran had received short-term 
medication for anxiety/depression on several occasions from 
July 1985 to May 1988.  

In a lay statement dated in September 1993, a fellow service 
member stated that the veteran was observed to be depressed 
and anxious during service, and exhibited signs of self-
destructive behavior.  It was noted that although the veteran 
desired to perform his duties well, he appeared to be 
suffering from a mental/emotional disorder.

VA medical records from October 1993 show that the veteran 
was hospitalized during this time with complaints of 
depressed mood, decreased energy, decreased concentration, 
intermittent hopelessness, suicidal thoughts, tearfulness, 
and loss of interest.  He said he had a problem with anger 
outbursts and had killed a dog with a gun and fired a shotgun 
into a group of people and fractured someone's skull with an 
ashtray.  On examination, he was alert and oriented but had 
decreased psychomotor activity and decreased eye contact.  
His speech was adequate and his thought were coherent.  He 
denied hallucinations, delusions, and homicidal ideation.  He 
reported passive suicidal ideation with no plan or intent.  
His mood was dysphoric and his affect was tearful.  Memory 
and cognition were intact, but insight was fair and judgment 
was impaired.  Following his hospital course, discharge 
diagnoses were depression, history of alcohol and substance 
abuse, and features of antisocial and borderline personality.  

VA outpatient treatment records from the middle and late 
1990s show the veteran receiving ongoing treatment for a 
variety of psychiatric symptoms, including depression, anger 
management, suicidal ideation, and mood swings.  Diagnoses 
during this time period included depression, substance abuse, 
borderline personality disorder, organic mental disorder, and 
schizoaffective disorder.  Right knee instability was also 
noted during this time period.  

Social Security Administration (SSA) records dated in 
December 1994 show that the veteran was found to be under a 
disability as of March 6, 1992 by the SSA Appeals Council.  
His primary diagnosis was affective disorder, and his 
secondary diagnosis was right knee pain.

In September 1995, the veteran was given a VA joints 
examination.  He said he first injured his right knee in 1983 
during running maneuvers.  Since this time he reported that 
he had experienced crepitus and fairly constant pain of a 
variable nature.  He further reported occasional mild 
instability.  He denied swelling or muscle atrophy of the leg 
but reported difficulty ambulating and said he was unable to 
walk more than three blocks due to pain.  He said he had 
difficulty walking up stairs and had used a cane when leaving 
his house for the past four years.  On physical examination, 
there were no obvious skeletal deformities.  He ambulated 
with a cane, but did not seem to favor his right leg.  The 
right knee appeared normal and was without effusion, 
tenderness, or erythema.  No crepitus was detected and right 
quadriceps strength was 5/5.  The right knee extended to 180 
degrees and flexed to 140 degrees.  Mild medial laxity of the 
knee was present.  X-rays were within normal limits.  The 
diagnosis was right knee osteoarthritis/chondromalacia, which 
was reasonably stable with evidence of mild laxity on 
examination.

In November 1995, the veteran submitted an application for a 
TDIU rating.  He said that he had last worked as a cook at 
the Hyatt Regency in March 1992, and left this job because of 
disability.  He reported that he expected to receive 
disability retirement benefits, but did not expect to receive 
workers compensation benefits.  He said that he had completed 
16 hours of college, and was currently unable to work because 
of his right knee disability.  He indicated that he was 
trying to return to school so he could receive training in an 
occupation which did not require him to use his right knee.

In November 1995, the RO issued a decision granting an 
increased rating of 10 percent for the veteran's service-
connected right knee disability and denying a TDIU claim.

In January 1997, the veteran was given a VA mental disorders 
examination.  It was indicated that he had a past history of 
substance abuse, and had not worked since 1992.  
Subjectively, he reported a depressed mood and isolative 
behavior.  He said he had problems with poor relationships 
and impulsivity.  He indicated that he experienced crying 
spells and sleep difficulty, and said his mood was always 
down.  On objective examination, his speech was fluent and 
articulate but slow.  He maintained poor eye contact and at 
times was dramatic.  His affect was blunted to tearful, and 
his mood was depressed.  His thought flow was organized and 
goal-directed.  He denied suicidal and homicidal ideation, 
and had no delusions or hallucinations.  He reported poor 
energy and difficulty sleeping.  He was oriented and his 
remote memory appeared to be intact.  He had adequate insight 
and judgment but poor ability to adapt to his stressors.  
Continued outpatient psychiatric treatment was recommended.  
The examiner's diagnoses were recurrent and severe major 
depression, dysthymia, alcohol dependence in remission, 
cocaine dependence in remission, polysubstance abuse in 
remission, and personality disorder not otherwise specified 
with borderline and antisocial traits.  In a March 1997 
addendum to this examination, the examiner indicated that the 
veteran's subjective complaints included depressed mood, 
crying spells, poor sleep, decreased interest, and 
psychomotor agitation which had been present for three to 
four years.  The diagnosis was major depression with 
dysthymia and a depressed mood over a two year period.  The 
examiner opined that symptoms of depression, dysthymia, and 
alcohol dependence were related to events which were first 
experienced while on active duty in 1978.

In September 1997, an expert medical opinion was received 
from Dr. Arthur Sinkman, a Staff Psychiatrist at VA.  
Following a review of the veteran's file, he commented that 
the veteran began to manifest major depression along with 
severe alcohol/substance abuse in 1991.  He considered this 
to be a single condition with dual diagnoses.  He also noted 
that the veteran had other problems including possible 
frontal lobe dysfunction and borderline personality disorder 
manifested by impulsiveness, mood lability, identity 
confusion, engagement in intense personal relationships, and 
self-destructive behavior.  He noted that the veteran's 
depression episodes tended to be triggered by acute 
intoxication in response to a situational problem.  Dr. 
Sinkman opined that there was no evidence of major depression 
prior to 1991.  He stated that the suicide attempt in 1978 
was not caused by major depression.  Nevertheless, he felt 
this incident was the earliest recorded manifestation of a 
mood disorder that would worsen over time and eventually 
become the major affective disorder which the veteran 
currently had.  He noted that it was common for mood 
disorders to progress and worsen over time.  He stated that 
the suicide attempt in 1978 was the result of substance 
abuse, impulsiveness and emotional sensitivity/lability from 
his borderline personality disorder, and a mood disorder.  
These factors were still currently present.  He opined that 
the substance abuse disorder predated the veteran's time in 
service and it should be assumed that the personality 
disorder also began earlier.    
  
In November 1998, the veteran was given a private 
psychological evaluation.  He reported visual hallucinations 
and said that he did not like to be around people.  His mood 
and affect were flat with little range.  His speech was 
normal but eye contact was poor.  He was oriented and 
reported normal sleep and appetite.  He appeared to have 
delusions which centered around themes of religion or 
historical/political conspiracies.  He denied suicidal and 
homicidal ideation.  The examiner concluded that he was 
delusional, and his presentation was consistent with paranoid 
schizophrenia.  It was noted that his persecutory delusions 
combined with anger could have predisposed him towards 
violence during periods of his life.  The examiner's 
impressions were paranoid type schizophrenia, alcohol 
dependency in sustained full remission, and cocaine abuse in 
sustained full remission.  

In February 2000, the veteran was given a VA mental disorders 
examination.  It was noted that he had previously undergone 
substance abuse treatment, and also had several hospital 
admissions for depression.  He was currently receiving 
outpatient treatment.  He said that he smoked regularly but 
had been sober for the previous eight years.  Subjectively, 
he stated that his mood was variable and he had an increased 
need for sleep but had difficulty sleeping because of back 
pain.  He said he lacked motivation and tended to isolate 
himself.  On mental status examination, he indicated 
decreased appetite and decreased psychomotor activity.  His 
concentration was variable and he experienced guilt over many 
things.  He denied suicidal ideation as well as obsessive-
compulsive symptoms and mania.  He was pessimistic regarding 
his future and had a low self-esteem.  Eye contact was poor 
and behavior was passive.  Speech was slow but otherwise 
normal.  His flow of thought was goal-directed.  His affect 
was congruent with his depressed mood, and he was sometimes 
tearful.  There was no suicidal or homicidal ideation, no 
delusions, and no auditory or visual hallucinations.  
Cognition was good, and he was alert and oriented.  Memory 
and concentration were fair, and insight and judgment were 
intact.  The examiner's diagnoses were dysthymia, 
polysubstance dependence in full remission, and personality 
disorder not otherwise specified.  On a VA post-traumatic 
stress disorder (PTSD) examination also given in February 
2000, diagnoses were dysthymia, history of recurrent major 
depression, alcohol and polysubstance dependence in sustained 
full remission, nicotine dependence, sexual abuse of adult 
victim, PTSD, and personality disorder not otherwise 
specified.  On this examination it was noted that he was 
unable to maintain employment and had moderate symptoms of 
depression/anxiety.  

In February 2001, the veteran was again given a VA mental 
disorders examination.  Following a review of the claims 
file, two examiners reached diagnoses of polysubstance 
dependency in remission (per patient), borderline personality 
disorder, and chondromalacia of the knee.  It was opined that 
the veteran's suicide attempt during service was the result 
of his borderline personality disorder, and not the result of 
a depression/mood disorder.  The examiners commented that 
none of his symptomatology since 1991 appeared to be related 
to his military service.  In an addendum to this examination 
dated in March 2001, the examiners stated that the suicide 
attempt during service occurred while the veteran was 
intoxicated and impulsive, and did not appear to be a result 
of diagnosable depression or a mood disorder.  Symptoms of 
borderline personality disorder appeared to be present at 
this time.  The examiners did not find a diagnosis of 
paranoid schizophrenia to be substantiated.  They concluded 
that the veteran had a severe alcohol/substance abuse problem 
and a concurrent borderline personality disorder, but found 
no evidence of a major depression or mood disorder existing 
independent of these diagnoses.  

In September 2004, the veteran was given a VA joints 
examination.  He reported that while running wind sprints 
during service in 1984, he stepped in a hole and twisted his 
right knee.  He said he was diagnosed with chondromalacia, 
treated conservatively, and eventually returned to full duty.  
He reported that in the past he had been treated with a brace 
and a cane, but was currently using no type of support for 
the knee.  He was currently taking medication for pain.  He 
said that he was currently employed as a clerk in a liquor 
store and worked approximately 15 hours a week.  He said he 
had not lost any time from work because of his knee.  He 
reported fairly constant pain and grinding in his right knee, 
which was precipitated primarily by bad weather.  He said 
that his knee occasionally gave out.  On physical 
examination, he walked from the waiting room to the examining 
room without apparent difficulty.  He was able to walk on 
tiptoes and heels without difficulty.  He could squat and 
duck walk at a distance of 10 feet without apparent increase 
in pain.  Examination of the right knee showed no swelling, 
tenderness, or deformity.  There was flexion to 140 degrees 
and extension to 0 degrees.  There was good ligamentous 
stability in both the anteroposterior and medial lateral 
plains.  Lachman's test was negative and the knee was stable 
to a valgus stress in both complete extension and in slight 
flexion.  X-ray impression was mild three compartment 
degenerative joint disease.  The examiner's impression was 
right knee retropatellar pain syndrome (chondromalacia).  The 
examiner commented that the knee condition did not appear to 
have changed significantly since the last evaluation.  There 
was little if any functional loss according to the veteran 
and the knee did not prevent him from working.  There was no 
evidence of subluxation or instability.  His pain was fairly 
constant and there was no evidence of increased pain with 
flare-ups.  The examiner opined that the knee problem did not 
significantly interfere with the veteran's ability to follow 
a substantially gainful occupation, and also stated that the 
veteran's degenerative joint disease was due to his knee 
injury during service.

VA outpatient treatment records during the 2000s show the 
veteran continuing to be followed in the mental health clinic 
for psychiatric symptoms.  In March 2001, he reported that 
his right knee had locked up.

II.  Analysis

A. VCAA

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to the 
appellant's claims.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, 114 Stat. 2096 (2000) (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), went into effect.  VA has promulgated 
revised regulations to implement these changes in the law.  
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2002).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the appellant of evidence and 
information necessary to substantiate his claims and  inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b);  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was 
notified of the information necessary to substantiate his 
claims and which information and evidence he was to provide 
to VA and which information and evidence VA would attempt to 
obtain on his behalf by means of the discussions in a letter 
dated in December 2003 and in the October 2002 and October 
2004 supplemental statements of the case.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 
3.159(c),(d).  The duty to assist also includes obtaining 
records of relevant treatment at VA facilities, and any other 
relevant records held by any Federal department or agency 
identified by the appellant.  If VA is unable to obtain 
records identified by the appellant, VA must notify him of 
the identity of the records that were not obtained, explain 
the efforts taken to obtain the records, and describe any 
further action to be taken.

The Board finds that VA has met its duty to assist the 
appellant in the development of his claims under the VCAA.  
VA examinations have been provided which address the claims 
at issue.  Service, VA, and private medical records have been 
associated with the claims file, and there do not appear to 
be any outstanding medical records that are relevant to this 
appeal.  The appellant was advised to provide VA with 
information concerning any evidence he wanted VA to obtain or 
to submit the evidence directly to VA.  

The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  

B.  Service connection for major depression

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

A review of the evidence of record before the Board does not 
establish the existence of major depression during the 
veteran's military service.  His service records show a 
suicide attempt during service in 1978, but there is no 
actual diagnosis of depression or any other psychiatric 
disability during his military service.  

However, as noted above, a chronic disability first diagnosed 
after service can be service-connected if medical opinion 
links it to an in-service disease or injury.  Post-service 
medical records first show a finding of depression in 1991, 
and subsequent medical records have continued to show 
depression.  Regarding the etiology of depression, the Board 
notes that there are opinions of record both for and against 
service-incurrence of depression.  

At the time of the veteran's suicide attempt in 1978, a 
psychiatric opinion indicated that intoxication inhibited the 
veteran's depression and caused him to "pass to the act" of 
suicide.  Private medical records suggest that the veteran 
was on medication for depression towards the end of his 
National Guard service.  In a March 1997 addendum to a 
January 1997 VA examination, the examiner opined that the 
veteran's depression symptoms were related to events which he 
first experienced while on active duty in 1978.  In a 
September 1997 medical opinion, the examiner opined that 
major depression was not present prior to 1991, and the 
veteran's 1978 attempted suicide was the result of substance 
abuse, factors associated with borderline personality 
disorder, and a mood disorder.  However, this examiner also 
stated that the 1978 suicide attempt was the earliest 
manifestation of a mood disorder which had worsened and which 
was currently still present.  In a February 2001 VA 
examination, the examiners found that the veteran's 1978 
suicide attempt did not appear to be the result of 
depression, and that none of his symptomatology since 1991 
appeared to be related to his military service.  The Board 
finds each of these opinions to be credible and supported by 
medical evidence.    

Upon consideration of the opinions above and all relevant 
evidence regarding the veteran's major depression in the 
record before the Board, the Board finds the evidence to be 
in relative equipoise as to whether the veteran's major 
depression was incurred during service.  There is competent 
medical evidence in the record to support a finding of 
relatedness, as well as competent medical evidence to support 
a finding of non-relatedness.  Because the Board finds there 
to be at least an approximate balance of positive and 
negative evidence relevant to the veteran's claim for service 
connection, the veteran is therefore entitled to the benefit 
of the doubt regarding the claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, the Board 
finds that service connection for major depression is 
warranted.

       
C.  Increased rating for a right knee disability

When rating the veteran's service-connected disability, the 
entire medical history must be considered.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim.  Francisco v. Brown, 7 Vet. 
App. 55 (1994). 

Disability evaluations are determined by the application of a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).

Limitation of flexion of a leg is rated 0 percent when 
limited to 60 degrees, 10 percent when limited to 45 degrees, 
and 20 percent when limited to 30 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.  Limitation of extension of a 
leg is rated 0 percent when limited to 5 degrees, 10 percent 
when limited to 10 degrees, and 20 percent when limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

A knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, and 20 percent 
when moderate.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  
When the requirements for a compensable rating under this 
code are not met, a 0 percent rating is assigned.  38 C.F.R. 
§ 4.31.

The veteran's most recent VA examination, from September 
2004, shows that he has right knee flexion of 140 degrees and 
extension of 0 degrees.  There is X-ray evidence of 
degenerative joint disease/arthritis in the right knee.  If 
the veteran's right knee disability was rated strictly under 
the limitation-of-motion codes, it would be rated as 
noncompensable.  However, the presence of arthritis with at 
least some limitation of motion supports the veteran's 
current 10 percent rating under the arthritis codes.  There 
is no objective indication that pain on use of the right knee 
results in such limitation of motion that a rating higher 
than 10 percent would be justified under limitation-of-motion 
codes.  38 C.F.R. §§ 4.40, 4.45, 4.59; Deluca v. Brown, 8 
Vet. App. 202 (1995).    

Precedent opinions from the VA General Counsel permit 
separate knee disability ratings for arthritis with 
limitation of motion, and for any compensable degree of 
instability.  See VAOPGCPREC 23-97 and 9-98.  At his 1995 VA 
examination, the veteran reported occasional mild instability 
in his right knee and said that he had been using a cane when 
he left his home.  The examiner found mild medial laxity of 
the knee to be present.  However, at his recent 2004 VA 
examination, the veteran was using no type of support for the 
right knee.  He said his knee occasionally gave out, but the 
examiner found good ligamentous stability in the 
anteroposterior and medial lateral plains, and noted that 
there was no evidence of subluxation or instability.  It was 
further noted that the knee did not significantly interfere 
with his ability to work.  Thus, the most recent VA 
examination contains no objective findings of the right knee 
being unstable.  There is no credible medical evidence of 
slight recurrent subluxation or lateral instability of the 
right knee, and thus a 10 percent rating for right knee 
instability under Code 5257 is not warranted.  38 C.F.R. 
§ 4.31.  It follows that, in addition to the 10 percent 
rating assigned for right knee arthritis with limitation of 
motion, there may be no separate compensable rating based on 
right knee instability.  It is the finding of the Board that 
the 2004 VA examination report provides only negative 
evidence against this claim.

There is no objective evidence that the right knee is 
currently manifested by either slight recurrent subluxation 
or slight lateral instability.  Further, because the veteran 
shows essentially full extension and flexion, a compensable 
rating under Codes 5260 (limitation of flexion) or 5261 
(limitation of extension) would also appear to be 
inappropriate.  The 2004 VA examination report, which the 
Board finds to be thorough and entitled to great probative 
weight, revealed that there was full range of motion in the 
knee and there was no functional impairment due to pain.  
Such findings provide only negative evidence against this 
claim.  

The Board has considered all potential applicable diagnostic 
codes.  However, there is no diagnostic code that provides a 
basis for assigning a higher rating.  The Board has also 
considered whether the record raises the matter of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
38 C.F.R. § 3.321(b)(1) applies when the rating schedule is 
inadequate to compensate for the average impairment of 
earning capacity for a particular disability.  There is no 
competent evidence that the disability at issue causes marked 
interference with employment or requires frequent 
hospitalizations or otherwise produces unrecognized 
impairment suggesting extraschedular consideration is 
indicated.  

The preponderance of the evidence is against the claim for a 
rating higher than 10 percent for a right knee disability.  
Thus, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for major depression is granted.

An increased rating for a right knee disability is denied.


REMAND

In November 1995, the RO denied the veteran's claim for a 
TDIU rating.  As noted above, the Board has now granted 
service connection for major depression.  The RO must now 
assign a percentage disability evaluation for this service-
connected condition, following which it must review the claim 
for a TDIU rating.

Accordingly, the TDIU issue is remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC for the 
following action:

1.  The RO should assign a percentage 
disability evaluation for the veteran's 
service-connected major depression.

2.  Then the RO should review the 
remaining appellate issue of entitlement 
to a TDIU rating.  If that benefit is 
denied, the veteran should be provided a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


